Citation Nr: 0928932	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  04-35 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1968.  He died in August 2000.  The appellant is the 
Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of 
this matter, the development directed by the Board in its 
last remand was not accomplished.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

This case was remanded in a January 2006 Board decision.  The 
RO was directed to undertake the development and procedural 
actions outlined in 38 C.F.R. § 3.311.  All actions and 
responses were to be documented in the claims folder.

The RO sent letters in February 2006, February 2009, and 
March 2009 to the Defense Threat Reduction Agency (DTRA) to 
obtain dose estimates from the period the Veteran was 
stationed on Johnston Island.  In all responses, the DTRA 
directed the RO to contact the Director of the Proponency 
Office for Preventive Medicine for appropriate dose 
estimates.

The Board notes that the RO attempted to contact the Director 
of the Proponency Office for Preventive Medicine in May 2008 
to obtain dose estimates from July 1967 to July 1968, when 
the Veteran was stationed on Johnston Island.  However, there 
was no response associated with the claims file.  

The RO must resend a letter to the Director of the Proponency 
Office for Preventive Medicine to assess the Veteran's 
participation in a radiation risk activity.  Any and all 
responses must be associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.	The RO should undertake the development 
and procedural actions outlined in 
38 C.F.R. § 3.311 (2008).  
Specifically, the RO should send a 
letter to the Director of the 
Proponency Office for Preventive 
Medicine to obtain dose estimates for 
the period the Veteran was stationed on 
Johnston Island.  All actions and 
responses should be documented in the 
claims folder.

2.	If a dose estimate is provided by the 
Director of the Proponency Office for 
Preventive Medicine, the RO should 
refer the claim to the Undersecretary 
for Benefits for further consideration.

3.	After completing these actions, the RO 
should readjudicate the claim for 
service connection for the cause of the 
Veteran's death.  If the disposition 
remains unfavorable, the RO should 
furnish the appellant and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




